DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The Amendment filed August 26, 2022 has been entered. Claims 1-3, 10, 12, 14, 16-17, 28-29 and 31 are pending. Claims 1, 28, 29 and 31 have been amended. Claims 4, 7, 18, 23-27, 30, and 32-35 have been canceled. 
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 10, 14, 28-29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Wilaschin et al. (US 2009/0311378 A1; Dec. 17, 2009) in view of Kitamura et al. (US 2005/0074500 A1; April 7, 2005) and Wiessel et al. (US 2012/0114625 A1; May 10, 2012).
Regarding claim 1, Wilaschin discloses a fermented diary product and a method of making a fermented dairy product comprising:
providing a non-fermented dairy product containing starch ([0048], [0098], [0109], [0117], [0125]), and
fermenting the non-fermented dairy product containing starch to obtain a fermented dairy product ([0007], See Examples).
Wilaschin teaches adding starch to the dairy base (e.g. before fermentation) in an amount of 1% of the non-fermented dairy product ([0117] Table 3 and [0125] Table 4), but fails to teach the claimed range of 0.1 to 0.5%. 
However, it would have been obvious to vary the amount of starch added to the dairy product of Wilaschin depending upon the desired thickness of the product as Wilaschin teaches that starch acts as a thickener. It is well known that a greater amount of starch will result in a thicker product. 
As stated in MPEP 2144.05: Differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 
Therefore, as Wilaschin discloses the presence of starch and further teaches that it acts as a thickener, reducing the amount of starch merely yields the predictably results of producing a less thick product, which is expected, and therefore an obvious variant over the prior art. 
Further, the amount taught by the prior art and the instant invention are only 0.5% apart. It is apparent, however, that the instantly claimed amount of 0.5% and that taught by Wilaschin are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
            In light of the case law cited above and given that there is only a “slight” difference between the amount of 1% disclosed by Wilaschin and the amount disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the amount of 0.5% disclosed in the present claims is but an obvious variant of the amounts disclosed in Wilaschin, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
Wilaschin discloses the process as described above, but fails to specifically teach step (c), wherein the liquid whey is separated from the fermented dairy product by centrifugation to obtain a strained fermented dairy product. 
Kitamura discloses a process of producing a fermented dairy product, wherein the fermented dairy product, after fermentation, is separated from the liquid whey using centrifugation ([0048]-[0052]). Kitamura discloses that such process of separating the liquid whey from the fermented product using centrifugation provides improved whey recovery and an improved fermented product ([0008]).
As Kitamura discloses that centrifugation is known in the art to separate a fermented product from liquid whey, it would have been obvious to one of ordinary skill in the art to separate the liquid whey from the fermented dairy product using centrifugation in the process of Wilaschin. Doing so would ensure the fermented dairy product has been completely separated from the liquid whey in order to provide an improved fermented product based upon what is taught by Kitamura. This is merely the use of a known technique in a known process for yielding the predictable result of producing a strained fermented dairy product. 
Wilaschin discloses adding starch to the dairy product as described above, but fails to teach that the starch of one of the claimed starches.
Wiessel discloses a shelf-stable fermented dairy product comprising starch, wherein the starch can be flour or starch from corn (e.g. maize starch) ([0038] and [0041]). Wiessel further teaches that the maize starch can be used as a thickener. 
As Wiessel discloses that it is known in the art to add maize starch to a fermented dairy product as a thickener, it would have been obvious to one of ordinary skill in the art to use maize starch as the starch in the process of Wilaschin. Doing so would provide a suitable thickness when fermenting the dairy product to result in a strained fermented dairy product having a desired thickness. 
Wilaschin further teaches that the fermenting steps consists of adding lactic acid bacteria to the non-fermented dairy product ([0022]-[0023], [0053], [0101]). Wilaschin teaches that only lactic acid bacteria is added to initiate fermentation and therefore is considered to teach that the fermenting step consists of adding lactic acid bacteria. 
While Wilaschin discloses adding more non-fermented dairy product after the addition of the bacteria culture, the examiner notes that the claimed method “comprises” the claimed steps and therefore allow for an additional step of adding more non-fermented dairy product. 
Further, as stated in MPEP 2144.04 IV C, any order of adding ingredients is obvious in the absence of new or unexpected results.
Wilaschin clearly teaches that the “fermenting step” is due to the addition of lactic acid bacteria and therefore, absent a showing that the additional step of adding more non-fermented dairy product produced a new or unexpected result, the claimed fermentation step is obvious over the prior art. 
Wilaschin additionally teaches that the fermenting step is maintained at a temperature between 37 and 49 C for about 5 hours ([0066]), which overlaps the claimed temperature of 25 to 44 C and falls within the claimed time of 3 to 25 hours. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Wilaschin does not teach adding lactase, and therefore meets the limitation of “optionally a lactase” as optional components are not required. 
Regarding claim 10, Wilaschin teaches that the lactic acid bacteria used in step (b) is Lactobacillus bulgaricus and Streptococcus thermophilus ([0069]).
Regarding claim 14, Wilaschin discloses the process as described above, and further teaches that the fermented product is further stirred, or mixed with additives, or aerated with a gas ([0070]-[0085]), corresponding to applicant’s smoothing which is done using a mixer (e.g. stirring). 
With respect to the smoothing step being performed after the straining step, the examiner notes that it would have been obvious to one of ordinary skill in the art to have the smoothing step occur after straining so that all the unwanted liquid is removed before the final product is stirred in order to result in a finished smooth fermented product. This is merely a change in order of process steps and does not result in new of unexpected results. See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results) There is nothing unexpected regarding changing the order of processing steps absent a showing otherwise. 
Wilaschin additionally teaches that the fermented product is further cooled to a temperature of 10 to 20 C, or less, thus overlapping the claimed range of 1 to 10 C. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
With respect to the cooling step being performed after step (c) and/or step (d), as stated above, Wilaschin fails to specifically teach a straining step, however, the examiner notes that it would have been obvious to one of ordinary skill in the art to perform the cooling step of Wilaschin after the straining step to ensure the product has been appropriately filtered and is ready for packaging/shipping. 
As stated in MPEP 2144.04 IV C, any order of processing steps is obvious in the absence of new or unexpected results. See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results)
This is merely a change in order of process steps and does not result in new of unexpected results. There is nothing unexpected regarding changing the order of cooling absent a showing otherwise. 
Steps d and e appear to be optional as the claim recites step d, step e, OR step d followed by step e. Therefore, the claim only requires step d or step e and both. 
As Wilashcin teaches a smoothing and cooling step, Wilaschin meets the claimed limitations. 
Regarding claims 28-29 and 31, Wiessel discloses that the maize starch can be physically treated (e.g. modified and granular (flour)) ([0038] and [0041]) and therefore it would have been obvious to use modified granular maize starch in the process of Wilaschin to result in a fermented dairy product having a suitable thickness based upon what is taught by Wiessel. 


Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wilaschin et al. (US 2009/0311378 A1; Dec. 17, 2009), Kitamura et al. (US 2005/0074500 A1; April 7, 2005) and Wiessel et al. (US 2012/0114625 A1; May 10, 2012) as applied to claim 1 above, and further evidenced by Barnard et al. (Protein Content in Raw and Fluid Milk Products, J. Milk Food Technol. Vol. 38, No. 7, Pages 380-382; July 1975).
Regarding claims 2 and 16, Wilaschin discloses that non-fermented dairy product can be raw milk, whole milk, skin milk ([0037]-[0038]), but fails to disclose the protein content of the milk.
However, it is well known in the art that raw milk has a protein content within the claimed range as evidenced by Barnard. Barnard discloses that raw milk has an average protein content from 2.82% to 4.20% (page 380, Abstract), thus falling within the claimed range of between 2.8 and 4.6%.
As Barnard discloses that raw milk has the claimed protein content, the raw milk of Wilaschin would have the same protein content and therefore anticipates the claimed limitations. Further, it would have been obvious to vary the starting milk depending on the desired protein content, which is known to vary depending on the type and species of milk. 

Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wilaschin et al. (US 2009/0311378 A1; Dec. 17, 2009), Kitamura et al. (US 2005/0074500 A1; April 7, 2005) and Wiessel et al. (US 2012/0114625 A1; May 10, 2012) as applied to claim 1 above, and further in view of Merrill (US 2014/0308398 A1; Oct. 16, 2014).
Regarding claims 3 and 17, as described above, the prior art teaches a method of providing a strained fermented dairy product, but fails to specifically teach the protein content of the strained product. 
Merrill discloses a method of making a fermented dairy product using the same starting material as Wilaschin (e.g. milk), and further teaches that the final product can have a protein content of 11% or more ([0047]), thus overlapping the claimed range of 6 to 16% in claim 3 and 7 to 12% in claim 17. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I) Merrill further teaches that strained yogurt has a protein level of about 10%, which falls within the claimed ranges ([0021]). Merrill states that the protein level is variable depending on the ingredients added and the starting milk ([0029]).
It would have been obvious to one of ordinary skill in the art to have the fermented product of Wilaschin have a protein content as taught by Merrill as Merrill discloses using the same starting material, milk. One of ordinary skill in the art can vary the amount of protein in the fermented product by varying the protein in the starting material as Wilaschin discloses that it is dependent on the starting milk and the additional ingredients used.

	

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wilaschin et al. (US 2009/0311378 A1; Dec. 17, 2009), Kitamura et al. (US 2005/0074500 A1; April 7, 2005) and Wiessel et al. (US 2012/0114625 A1; May 10, 2012) as applied to claim 1 above, and further in view of Sizer (US 2009/0317514 A1; Dec. 24, 2009). 
Regarding claim 12, Wilaschin discloses the process as described above, but fails to teach adding lactase to the dairy product before the lactic acid bacteria to provide a non-fermented dairy product containing starch and further containing a lactase.
Sizer discloses a process for making a shelf-stable milk beverage, wherein lactase is added to reduce browning and extend the shelf life of the product ([0009]).
It would have been obvious to one of ordinary skill in the art to add lactase to the non-fermented dairy product of Wilaschin before the lactic acid bacteria and the fermenting step in order to extend the shelf life of the product of Wilaschin based upon what is taught by Sizer. 
With respect to the specific order of adding the lactase, as stated in MPEP 2144.04 IV C, any order of adding ingredients is obvious in the absence of new or unexpected results. Therefore, there is nothing unexpected regarding lactase before fermentation, wherein it is added to the non-fermented dairy product containing starch, as it would yield the predictable result of extending the shelf life of the product based upon what is taught by Sizer. 


Response to Arguments
Applicant’s arguments with respect to the 103 rejections have been fully considered but were not found persuasive. 
Applicant argues that the claimed amount of starch in claim 1, from 0.1% to 0.5%, produces improved results for the separation step in the presence of starch. Applicant points to Example 1 in the instant specification showing 5 different dairy mixes containing 5 different starch amounts. Example 1 uses waxy maize starch and further only has starch at a maximum level of 0.5%. Applicant goes on to state that it is their opinion that adding a higher amount of starch increase the viscosity and thus makes whey separation more difficult, and therefore the teaching of 1% starch in the prior art would produce unsatisfactory results. 
This is not found persuasive as the examples in the instant specification only provide results for an amount of starch up to 0.5%. The prior art teaches 1%. It is the examiner’s position that a difference of 0.5% between the claims and the prior art is not significant enough to produce unexpected results absent a showing otherwise. Applicant has not provided any showing comparing the closest prior art to the claimed invention to show that starch in an amount of 1% does not produce the same results as the instant invention. Applicant has merely stated an opinion that adding a higher amount of starch will not produce the same results, but applicant has not shown any data for starch in an amount of 1% to back up such opinion. Therefore, applicant’s arguments are not persuasive as the prior art range of 1% is so close to the claimed amount of 0.5%. 
It is apparent that the instantly claimed amount of 0.5% and that taught by Wilaschin are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
            In light of the case law cited above and given that there is only a “slight” difference between the amount of 1% disclosed by Wilaschin and the amount disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the amount of 0.5% disclosed in the present claims is but an obvious variant of the amounts disclosed in Wilaschin, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
Regarding applicant’s arguments with respect to the rejections over the dependent claims, the examiner notes that applicant has not provided any substantial arguments regarding the merits of the rejections for the dependent claims and is merely stating that the secondary references fail to cure the deficiencies of Wilaschin as described above. Therefore, the dependent claims remain rejected for the same reasons as stated above.
For the reasons stated above, the 103 rejections are maintained.




Conclusion
No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE A COX/Primary Examiner, Art Unit 1791